                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JOHN W. TORGERSON,

                              Petitioner,
                                                                   OPINION and ORDER
        v.
                                                                        18-cv-497-jdp
 JON E. LITSCHER,

                              Respondent.


       John W. Torgerson, appearing pro se, has filed a petition for writ of habeas corpus under

28 U.S.C. § 2254. He challenges a judgment of conviction entered on March 25, 2015, by the

Circuit Court for Eau Claire County, Wisconsin, for multiple violations of statutes making it a

crime to offer or sell unregistered securities and to omit material facts when offering or selling

securities. In an order entered on November 29, 2019, I concluded that all of Torgerson’s

claims are either barred by the doctrine of procedural default or cannot be raised in a federal

habeas petition. Before dismissing the petition, I gave Torgerson an opportunity to supplement

his petition with information showing why his petition should not be dismissed. Torgerson has

responded, conceding that some of his claims must be dismissed, but arguing that his

procedural default should be excused. Dkt. 5. Because none of his arguments provides a

sufficient reason to overlook his procedural default, I must dismiss the petition.



                                        BACKGROUND

       As set forth in detail in the November 29 order, Torgerson was convicted in 2014 of 24

counts of selling securities without a registration or exemption and 23 counts of making

omissions of material fact in the sale of securities. He was sentenced to a total of four years of
imprisonment and two years of extended supervision. He also was ordered to pay $444,000 in

restitution to the victims. He filed a motion for postconviction relief that was denied by the

circuit court. The court of appeals affirmed. State v. Torgerson, 2017 WI App 56, 377 Wis. 2d

728, 902 N.W.2d 808; Dkt. 1-1.

       In his habeas petition, Torgerson raises the following grounds for relief:

              (1) the state courts’ interpretation of Wisconsin law as requiring
              disclosure of the type of information Torgerson withheld was an
              unforeseeable expansion of the criminal statutes that violated his
              due process rights;

              (2) the state courts’ conclusion that it was Torgerson’s burden
              under Wisconsin law to prove that he qualified for the automatic
              limited offering exemption was an unforeseeable interpretation of
              the criminal statutes that violated his due process rights;

              (3) the state courts’ affirmance of the restitution order despite the
              lack of evidence showing that Torgerson was responsible for his
              investors’ losses and without considering Torgerson’s ability to
              pay or the needs of his family violated his due process rights and
              right against cruel and unusual punishment;

              (4) the state courts’ conclusion that renewals of promissory notes
              could be sales under Wisconsin securities law was an
              unforeseeable expansion of the criminal statutes that violated his
              due process rights; and

              (5) trial counsel was ineffective because he failed to (a) argue that
              PAC was covered by the limited offering exemption, resulting in
              forfeiture by court of appeals; (b) object to a “last minute” exhibit
              shown to jury that included an incorrect amount that Torgerson
              owed to PAC; (c) hire an expert witness to testify as to the legality
              of PAC’s loans to Torgerson and Torgerson’s record of regular
              payments prior to his Chapter 7 bankruptcy filing in March 2010;
              (d) argue that the vagueness doctrine precluded a finding that
              renewals could be sales; (e) quote to the jury the definitions of
              “sale” and “renewal” from legal dictionaries; (f) argue that the
              restitution order imposed an impossible burden on Torgerson in
              light of his future income potential and the needs of his family.




                                               2
       In the November 29 order, I noted that claim 3 relating to the restitution order cannot

be raised in a federal habeas petition and that claims 1, 2, 4, and 5 appeared to be procedurally

defaulted because Torgerson did not raise those arguments in his postconviction motion or on

direct appeal. In his response to the November 29 order, Torgerson concedes that claim 3 must

be dismissed. He also concedes that his remaining claims are procedurally defaulted, but he

argues that his default should be excused because his trial counsel was ineffective and he is

actually innocent of the crimes for which he was convicted.



                                           ANALYSIS

       Before seeking a writ of habeas corpus in federal court, a state prisoner must first give

the state courts a full and fair opportunity to resolve any federal constitutional claims.

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). To ensure that state courts have had this

opportunity, “[a] federal court will not hear a state prisoner’s habeas claim unless the prisoner

has first exhausted his state remedies by presenting the claim to the state courts for one full

round of review.” Crutchfield v. Dennison, 910 F.3d 968, 972 (7th Cir. 2018). When the

petitioner has already pursued state court remedies but failed to properly present a claim to

the state courts along the way, that claim is barred by the doctrine of procedural default.

Perruquet v. Briley, 390 F.3d 505, 514 (7th Cir. 2004).

       Torgerson concedes that he did not raise claims 1, 2, 4, and 5 in the state courts. His

arguments in state court both at the postconviction and appellate levels were based on errors

of state law, rather than violations of his constitutional rights. When a petitioner has

procedurally defaulted on a claim by failing to present it in state court, a federal court may not

consider the claim in a habeas petition unless the petitioner can show cause and prejudice for


                                                3
his failure to exhaust his claims, Edwards v. Carpenter, 529 U.S. 446, 451 (2000), or show that

dismissal would result in a fundamental miscarriage of justice. Schlup v. Delo, 513 U.S. 298,

315 (1995). Torgerson contends that his default should be excused under both exceptions.

       To meet the “cause and prejudice” exception, Torgerson must show that there was

“some objective factor external to the defense” that prevented him from pursuing his claim in

state court. Harris v. McAdory, 334 F.3d 665, 668 (7th Cir. 2003). Torgerson argues that his

trial counsel’s ineffectiveness qualifies as “cause” for his procedural default. But trial counsel’s

alleged deficiencies are irrelevant because Torgerson’s default did not occur at the trial level.

The reason Torgerson’s claim are procedurally defaulted is because his postconviction and

appellate counsel did not fairly present any federal constitutional claims in Torgerson’s motion

for postconviction relief or on direct appeal.

       In some cases, appellate or postconviction counsel’s ineffectiveness may constitute

cause to excuse procedural default. Martinez v. Ryan, 566 U.S. 1, 11 (2012). In particular,

appellate counsel’s errors provide cause for excusing a procedural default “if that error

amounted to a deprivation of the constitutional right to counsel.” Davila v. Davis, 137 S. Ct.

2058, 2065 (2017). To meet this standard, Torgerson would have to show that postconviction

or appellate counsel failed to raise a claim on appeal that was “plainly stronger than those

actually presented to the appellate court.” Id. at 2067. But Torgerson has not attempted to

meet this standard, as he has not developed an argument that his postconviction or appellate

counsel were ineffective in any respect. Instead, Torgerson states in his petition that his

appellate counsel omitted certain arguments to focus on “matters of greater magnitude.” Dkt.

1 at 34. Therefore, Torgerson has failed to show any cause or prejudice that excuses his

procedural default.


                                                 4
       This leaves Torgerson’s argument that his procedural default should be excused to avoid

a fundamental miscarriage of justice. To show that dismissal of his claims would result in a

fundamental miscarriage of justice, Torgerson must show that in light of new evidence, not

presented at trial, it is more likely than not that no reasonable juror would have found him

guilty beyond a reasonable doubt. Schlup, 513 U.S. at 315; Jones v. Calloway, 842 F.3d 454, 461

(7th Cir. 2016). “To be credible, a gateway claim requires ‘new reliable evidence—whether it

be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.’” Thomas v. Williams, 822 F.3d 378, 387 (7th Cir.

2016) (citations omitted). In this instance, Torgerson’s evidence is neither new nor so strong

that it undermines his guilt.

       Torgerson argues that trial counsel should have presented a timeline or graphic

illustration to the jury showing the precise number of sales or renewals of promissory notes

that Torgerson made in a 12-month period. He points out that his appellate counsel presented

such a timeline to the court of appeals in support of the argument that Torgerson’s companies

were exempt from registration under a limited-offering exemption. But such a timeline or

graphic illustration is not “new evidence”; it is merely a graphic representation of evidence

presented at trial. As the court of appeals concluded, such a representation did not establish

Torgerson’s entitlement to the limited-offering exception because the representation could not

prove how many “offers” Torgerson made or whether his companies qualified as “related

issuers.” Dkt. 1-1 at 10. Accordingly, this evidence does not support a claim of actual

innocence.

       Because Torgerson has not shown that his procedural default should be excused, I must

dismiss his petition. The only matter remaining for discussion is whether to issue a certificate


                                               5
of appealability pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases. A court

may issue a certificate of appealability only if the applicant makes a substantial showing of the

denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The standard for making a “substantial

showing” is whether “reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (internal quotation marks omitted). If a district court dismissed a habeas petition based

on procedural grounds without reaching the underlying constitutional claims, then a certificate

of appealability “should issue when the prisoner shows, at least, that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Id.

       This petition should not proceed further. No reasonable jurist would disagree that

Torgerson’s claims are procedurally defaulted and that he has failed to show that cause and

prejudice for the default or that the actual innocence exception applies. Therefore, Torgerson

is not entitled to a certificate of appealability.



                                              ORDER

       IT IS ORDERED that

       1. Petitioner John Torgerson’s petition for a writ of habeas corpus under 28 U.S.C.
          § 2254 is DENIED.




                                                     6
2. Petitioner is DENIED a certificate of appealability. He may seek a certificate from
   the court of appeals under Fed. R. App. P. 22.

Entered January 15, 2019.




                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      7
